COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00374-CV


IN THE MATTER OF J.A.H.


                                    ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant J.A.H. filed a notice of appeal two months after the Eighth

District Court of Appeals issued a memorandum opinion affirming a trial court

order transferring J.A.H.’s custody to the Texas Department of Criminal Justice–

Institutional Division. See In re J.A.H., No. 08-11-00115-CV, 2012 WL 2673252,

at *1 (Tex. App.—El Paso July 5, 2012, no pet.) (mem. op.). On September 21,

2012, we notified J.A.H. of our concern that we may not have jurisdiction over

this appeal because there was no appealable order, and we informed him that

the appeal would be dismissed unless he or any party desiring to continue the
      1
      See Tex. R. App. P. 47.4.
appeal filed with the court, on or before October 1, 2012, a response showing

grounds for continuing the appeal. We have not received a response.

      Generally, appellate courts have jurisdiction over appeals from final

judgments and certain appealable interlocutory orders.     Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 200 (Tex. 2001); see Tex. Civ. Prac. & Rem. Code Ann.

§ 51.014 (West Supp. 2012). Because there is no final judgment or appealable

interlocutory order from which J.A.H. appeals, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f).


                                                 PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: November 1, 2012




                                         2